Exhibit 10(b)3

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is entered into by and between SOUTHERN
COMPANY SERVICES, INC. (the “Company”) and JERRY L. STEWART (“Consultant”).


WITNESSETH


WHEREAS, the Company desires to retain Consultant to provide certain services to
the Company, and Consultant desires to provide such services to the Company, all
subject to the following terms and conditions.


NOW THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt, sufficiency and adequacy of which are acknowledged, the parties
agree as follows:


(1)           Engagement as an Independent Consultant.


The Company agrees to engage Consultant as an independent contractor, and
Consultant accepts such engagement as an independent contractor, upon the terms
and conditions set forth in the Agreement.


(2)           Term.
 
(a)    The term of the Agreement shall commence on October 1, 2010 and shall
expire on September 30, 2012 (“Term”), unless the Agreement is terminated prior
to the expiration of the Term pursuant to Paragraph 2(b) below.
 
(b)    Notwithstanding Paragraph 2(a), the Company may immediately terminate the
Agreement at any time for Cause (as defined below).  “Cause” or “Termination for
Cause” shall include the following conditions as solely determined by the
Company:
 
1)   Failure to Discharge Duties.  Consultant willfully neglects or refuses to
discharge his duties hereunder or refuses to comply with any lawful or
reasonable instructions given to him by the Company without reasonable excuse;
 
2)   Breach.  Consultant commits any material breach or repeats or continues
(after written warning) any breach of his obligations hereunder;
 
3)   Gross Misconduct.  Consultant is guilty of gross misconduct.  For the
purposes of the Agreement, the following acts shall constitute gross misconduct
as solely determined by the Company:
 
 
 
 
 

--------------------------------------------------------------------------------

 
i)    Any act involving fraud or dishonesty or breach of appropriate regulations
of competent authorities in relation to trading or dealing with stocks,
securities, investments and the like;
 
ii)    The carrying out of any activity or the making of any statement which
would prejudice and/or reduce the good name and standing of the Company,
Southern Company or any of its affiliates (collectively, the “Southern
Entities”) or would bring any one of these into contempt, ridicule or would
reasonably shock or offend any community in which they are located;
 
iii)    Attendance at a Company worksite in a state of intoxication or otherwise
being found in possession on Company property of any prohibited drug or
substance, possession of which would amount to a criminal offense;
 
iv)    Assault or other act of violence against any employee of the Company or
other person during the course of his engagement; or
 
v)    Conviction of any felony or misdemeanor involving moral turpitude
 
(c)    If the Agreement is terminated under Paragraph 2(b), the Company, in its
sole discretion, may require Consultant to reimburse the Company a pro rata
portion of the Retainer Fee paid under Paragraph 5 herein, based on the number
of months remaining under the Agreement.
 
(3)    Duties.
 
Unless otherwise detailed in a specific letter or memorandum, Consultant shall
manage, perform and provide professional consulting services and advice as the
Company may request from time to time  Additionally, Consultant agrees to be
reasonably available to assist the Company and/or other Southern Entity in its
or their response to, or to address, actual or threatened litigation, government
inquiries or investigations or required filings with state, federal or foreign
agencies that may be necessary in connection with the duties and activities
Consultant performed during his employment with the Company or other Southern
Entity or during the term of the Agreement.  Collectively, such services are
referred to herein as “Consulting Services.”  Consultant must obtain prior
written approval from an authorized officer of the Company before Consultant
contracts with or in any other way employs any agents or subcontractors to
perform work in any way related to the Agreement.  Consultant shall cause his
agents, employees and subcontractors to perform such duties in a professional
and competent manner which shall be consistent with the Company’s Code of
Ethics.  Additionally, during the Term, Consultant agrees to promote the best
interests of the Company and to take no actions that in any way damage the
public image or reputation of the Southern Entities or to knowingly assist, in
any way, a competitor or peer of the Southern Entities.
 

 
- 2 -
 

--------------------------------------------------------------------------------

 
(4)           Consultant as an Independent Consultant.


In the performance of the Agreement, both Consultant and the Company will be
acting in their own separate capacities and not as agents, employees, partners,
joint venturers or associates of one another.  It is expressly understood and
agreed that Consultant is an independent contractor of the Company in all
manners and respects.  The parties further agree that:
 
(a)    Consultant is not authorized to bind the Southern Entities to any
liability or obligation or to represent that Consultant has any such authority.
 
(b)    The Company shall name Consultant as an additional insured under its
excess general liability policy providing coverage to a limit of Thirty-Five
Million Dollars and No Cents ($35,000,000.00) with such requirement to remain in
force for three (3) years after the termination of the
Agreement.  However, Consultant shall be solely and exclusively responsible and
liable for all other expenses, costs, liabilities, assessments, taxes,
maintenance, insurance, undertakings and other obligations incurred by
Consultant at any time and for any reason as a result of the Agreement or the
performance of services by Consultant.  However, Consultant may be reimbursed
for reasonable out-of-pocket expenses where prior approval has been received
from Southern Company’s Executive Vice President and Chief Operating Officer.
 
(c)    Consultant shall be solely and exclusively responsible for obtaining and
providing (at Consultant’s own cost) whatever computer, training, software or
other equipment Consultant believes is necessary to complete the services
required under the Agreement.
 
(d)    Consultant shall complete the services required under the Agreement
according to Consultant’s own means and methods of work which shall be in the
exclusive charge and control of Consultant and which shall not be subject to the
control or supervision of Company, except as to the results of the work.
 
(e)    Consultant shall not be subject to the Company’s employee personnel
policies and procedures.  Other than as a retired employee of the Company,
Consultant also shall not be eligible to receive any employee benefits or
participate in any employee benefit plan sponsored by the Company, including,
but not limited to, any retirement plan, insurance program, disability plan,
medical benefits plan or any other fringe benefit program sponsored and
maintained by the Company for its employees.
 
(g)    The Company and Consultant acknowledge and agree that Consultant shall
not provide the services to Company on a full-time basis.  The parties hereto
also agree and acknowledge that Consultant shall not provide services to any
other Southern Entity during the Term of the Agreement.  Except to the extent
restricted under the Agreement, the Consultant may engage in other activities
for and on behalf of other clients during the Term of the Agreement.
 
 
- 3 -
 

--------------------------------------------------------------------------------

 

 
(5)    Retainer Fee.
 
As payment for the services rendered pursuant to the Agreement, the Company
shall pay, and Consultant shall accept, a Retainer Fee of Four Hundred
Sixty-Four Thousand One Hundred Forty Dollars and No Cents ($464,140.00).  The
payment of the Retainer Fee shall be made within thirty (30) days following the
effective date of the Agreement.


(6)           Confidentiality.
 
(a)    For purposes of the Agreement, the following terms have the following
respective meanings:


 
1)           “Confidential Information” means the proprietary or confidential
data, information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company or any of the other
Southern Entities, other than “Trade Secrets” (as defined below), which is of
tangible or intangible value to any of the Southern Entities and the details of
which are not generally known to the competitors of the Southern
Entities.  Confidential Information shall also include:  any items that any of
the Southern Entities have marked “CONFIDENTIAL” or some similar designation or
are otherwise identified as being confidential; and all non-public information
known by or in the possession of Consultant related to or regarding any
proceedings involving or related to the Southern Entities before any federal or
state regulatory agencies.
 
2)           “Trade Secrets” mean information or data of or about any of the
Southern Entities, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that:  derive economic value, actual
or potential, from not being generally known and not being readily ascertainable
by proper means by other persons who can obtain economic value from its
disclosure or use; and is the subject of efforts that are reasonable under the
circumstances to maintain secrecy.  Consultant agrees that Trade Secrets include
non-public information related to the rate-making process of the Southern
Entities and any other information which is defined as a “trade secret” under
applicable law.
 
(b)    During the he performance of his duties hereunder, Consultant will be
exposed to certain Confidential Information and Trade Secrets.  Consultant
acknowledges and agrees that the Trade Secrets and Confidential Information
represent a substantial investment by the Southern Entities and that any
disclosure or use of any such Confidential Information and Trade Secrets except
as otherwise authorized in the Agreement, or any other violation of the
confidentiality provisions of this Paragraph 6, would be wrongful and could
cause immediate and irreparable injury to the Southern Entities.
 
 
- 4 -
 

--------------------------------------------------------------------------------

 
 
(c)    with regard to any Confidential Information, during the Term of the
Agreement and for a period of three (3) years thereafter, and with regard to any
Trade Secret, at any time during which such information constitutes a trade
secret under applicable law, except as required in order to perform his
obligations under the Agreement, Consultant hereby covenants and agrees that
Consultant shall regard and treat Confidential Information and Trade Secrets as
strictly confidential and wholly-owned by the Southern Entities and shall not,
for any reason, in any fashion, either directly or indirectly, use, sell, lend,
lease, distribute, license, give, transfer, assign, show, disclose, disseminate,
reproduce, copy, misappropriate or otherwise communicate any such item or
information to any third party entity for any purpose other than in accordance
with the Agreement or as required by applicable law.
 
 
(7)           Ownership of Work Product.


All work product, property, data, documentation, information or materials
conceived, discovered, developed or created by Consultant in performing the
Consulting Services pursuant to the Agreement (collectively, the “Work Product”)
shall be owned exclusively by the Company.  To the greatest extent possible, any
Work Product shall be deemed to be a “work made for hire” (as defined in the
United States Copyright Act, 17 U.S.C.A §101 et seq., as amended) and owned
exclusively by the Company.  Consultant hereby unconditionally and irrevocably
transfers and assigns to the Company all right, title and interest in or to any
Work Product.


(8)           Remedies.


The parties represent and agree that any disclosure or use of any Confidential
Information and Trade Secrets by Consultant except as otherwise permitted under
the Agreement or authorized by the Company in writing, or any other violation of
Paragraph 6 or 7 hereof, would be wrongful and cause immediate, significant,
continuing and irreparable injury and damage to the Company that is not fully
compensable by monetary damages.  Should Consultant breach or threaten to breach
any provisions of Paragraphs 6 and 7 hereof, the Company shall be entitled to
obtain immediate relief and remedies in a court of competent jurisdiction
(including but not limited to damages, preliminary or permanent injunctive
relief and an accounting for all profits and benefits arising out of
Consultant’s breach), cumulative of and in addition to any other rights or
remedies to which Company may be entitled by the Agreement, at law or in equity.


(9)           Return of Materials.


Immediately upon termination of the Agreement, or at any point prior to or after
that time upon the specific request of the Company, Consultant shall return to
the Company, all written or descriptive materials of any kind belonging or
relating to the Company or its affiliates, including, without limitation, any
Work Product, Confidential Information and Trade Secrets, in Consultant’s
possession or control.



- 5 - 
 

--------------------------------------------------------------------------------

 




(10)           Laws, Regulations and Public Ordinances.


Consultant shall comply with all federal, state and local statutes, regulations
and public ordinances governing his work hereunder and shall indemnify, defend
and hold the Company harmless from any and all liability, damage, cost, fine,
penalty, fee and expense arising from Consultant’s failure to do so.


(11)           Notices.


All notices required, necessary or desired to be given pursuant to the Agreement
shall be in writing and shall be effective when delivered or on the third day
following the date upon which such notice is deposited, postage prepaid, in the
United States mail, certified return receipt requested, and addressed to the
party at the address set forth below:



 
If to Consultant:
Jerry L. Stewart
3016 Brookhill Drive
Birmingham, AL  35243
If to the Company:
Patricia L. Roberts
Vice President & Associate General Counsel
Southern Company Services, Inc.
30 Ivan Allen Blvd. NW, Bin #SC1204
Atlanta, Georgia  30308



(12)           Indemnification.


Consultant shall and does hereby expressly agree to indemnify and hold harmless
each Southern Entity, its officers, directors, shareholders, employees, parent
and affiliates against any and all suits, actions, judgments, costs (including,
without limitation, all court costs and attorneys’ fees), losses, damages or
claims of whatever nature arising out of or related to any intentional  or
grossly negligent acts or omissions of Consultant, his agents, employees or
subcontractors in the performance of Consulting Services hereunder, including,
but not limited to, any injuries to or deaths of persons or any damage to
property or equipment.  Consultant also agrees to hold the
Company and its affiliates harmless and covenants not to sue the Company or its
affiliates, should he be injured while performing Consulting Services under the
Agreement.


(13)           Waiver of Breach.


The waiver by any party to the Agreement of a breach of any provision or
paragraph of the Agreement shall not operate or be construed as a waiver of any
subsequent breach of the same, or of a different provision or paragraph, by any
party hereto.

- 6 -
 
 

--------------------------------------------------------------------------------

 




(14)           Assignment by Consultant.


Consultant may not assign, transfer or subcontract any of his rights or
obligations under the Agreement to any party without the prior written consent
of the Company.  Consultant’s obligations under the Agreement shall be binding
on Consultant’s successors and permitted assigns.  Any assignment, transfer or
subcontracting in violation of this provision shall be null and void.


(15)           Governing Law.


The Agreement shall be construed and enforced in accordance with the laws of the
State of Alabama.


(16)           Severability.


The unenforceability or invalidity of any particular provision of the Agreement
shall not affect its other provisions, and to the extent necessary to give such
other provisions effect, they shall be deemed severable.  The judicial body
interpreting the Agreement shall be authorized and instructed to rewrite any of
the paragraphs which are enforceable as written in such a fashion so that they
may be enforced to the greatest extent legally possible.  Consultant
acknowledges and agrees that the covenants and agreements contained herein shall
be construed as covenants and agreements independent of each other or any other
contract between the parties and that the existence of any claim or cause of
action by Consultant against the Company, whether predicated upon the Agreement
or any other contract, shall not constitute a defense to the enforcement by the
Company of said covenants and agreements.


(17)           Interpretation.


Should a provision of the Agreement require judicial interpretation, it is
agreed that the judicial body interpreting or construing the Agreement shall not
apply the assumption that the terms hereof shall be more strictly construed
against one party by reason of the rule of construction that an instrument is to
be construed more strictly against the party which itself or through its or his
agents prepared the agreement, it being agreed that all parties and/or their
agents have participated in the preparation hereof.


(18)           Survival.


Notwithstanding any expiration or termination of the Agreement, the provisions
of Paragraphs 6 through 19 hereof shall survive and remain in full force and
effect, as shall any other provision hereof that, by its terms or reasonable
interpretation thereof, sets forth obligations that extend beyond the
termination of the Agreement.



- 7 -
 
 

--------------------------------------------------------------------------------

 



(19)           Entire Agreement.


The Agreement embodies the entire agreement of the parties and supersedes all
prior agreements between them relating to the subject matter hereof.  The
Agreement may not be modified or amended except by a written instrument signed
by both Consultant and an authorized representative of the Company.


IN WITNESS WHEREOF, the parties hereto have executed the Agreement this 11th day
of October, 2010.




“COMPANY”
SOUTHERN COMPANY SERVICES, INC.
“CONSULTANT”
JERRY L. STEWART
 
By:  /s/Patricia L. Roberts
 
Its:   Vice President
 
/s/Jerry L. Stewart
 
Witnessed By:
 
/s/Sheila McReynolds
 


 
- 8 -